Upon further consideration, prosecution on the merits of this application is reopened on claims 1,3,5-7,10, and 16.
To avoid abandonment of the application, Appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
            A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
	

/JOHANN R RICHTER/           Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                             








Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Acknowledgement of Receipt/Status of Claims

	
This Office Action is in response to the amendment filed February 23, 2021. Claims 1 and 3-16 are pending in the application. Claim 2 has been cancelled. Claims 4,8,9, and 11-15 have been withdrawn as being directed to a non-elected invention.    Claims 1,3,5-7,10 and 16 are being examined for patentability. 

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign 


Withdrawn Rejections
	Applicant's amendments and arguments filed February 23, 2021 are acknowledged and have been fully considered.  
The rejection of claims 1, 3, 5-7 and 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miele et al. (US PG Publication 2005/0065034A1) has been withdrawn in view of Applicant’s persuasive arguments during the telephonic interview held February 18, 2021 wherein Applicant’s representative argued that when the reference is considered as a whole, the teachings of Miele et.al are that the fertilizing and phyto protective components should not be blended together in order to avoid the problems allegedly inherent in blending a fertilizing component with a phyto protective component. Rather, the reference teaches that the respective components should be formulated separately and that the phyto protective component should be formulated with wax or stabilizers so that the phyto protective component can be absorbed on an external surface of microgranules of the fertilizer component
As a result, a new search has been conducted and we now have references that read on the claims as newly interpreted.

New Rejection(s) 

Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 


Claims 1, 3, 5-7,10 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMADA HIDEKAZU et al. (JP2007246495 A) in view of Hobbs (US Patent 6,273,929 B1). 

Applicant’s Invention

     Applicant claims a synergistic agricultural composition consisting of a blend of components, the blend of components comprising: a. at least one insecticidal active ingredient selected from the group consisting of: cartap, fipronil, pirimicarb, buprofezine, thiachloprid, acetamiprid, clothianidin, chloropyrifos, diafenthiuron, novaluron, flubendiamide, spirotetramat, thiamethoxam, imidacloprid or salts thereof in the range of 0.1% to 10% of the total composition; b. elemental sulphur in the range of 30% to 90% of the total composition; c. zinc in the range of 2% to 20% of the total composition; and d. at least one agrochemically acceptable excipient, wherein said synergistic agricultural composition exhibits superior efficacy compared with agricultural composition comprised of either sulphur or zinc or insecticidal active ingredient alone; and wherein the zinc is in the form of zinc oxide or zinc sulphate.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

	YAMADA HIDEKAZU et al. teach a pest control method comprising applying at least one or more pesticide components to a plant wherein the pesticide component is sulfur and zinc sulfate, Cartap and Fipronil (see claims 1 and 2  and paragraphs 0007 and 0026 and of YAMADA HIDEKAZU).  Further, in order to enhance the efficacy of the pest control composition of the invention, YAMADA HIDEKAZU  et al. teach that auxiliary agents shall be used individually or in combination depending on the purpose in consideration of the dosage form, application situation, etc. of the preparation (see [0034-0035]).  The amount of the active ingredient of the pest control composition of the invention is 0.1 to 20% by weight for a normal powder, 0.1 to 50% by weight for an emulsion, 1 to 99% by weight for a wettable powder, and 0. 01-60% by weight and 1-90% by weight for flowable formulations ([0036]).
   With regards to the limitation of instant claim 3, wherein Applicant claims that zinc is in the form of zinc oxide, YAMADA HIDEKAZU et al. teach the use of zinc sulfate as an inorganic fungicide.  The instant claims would have been obvious because the substitution of one inorganic zinc compound for another in the claimed agricultural composition would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	The difference between the invention of the instant application and that of YAMADA HIDEKAZU et al.is that YAMADA HIDEKAZU et al.do not expressly teach the 


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


   The teachings of YAMADA HIDEKAZU et al. and Hobbs are directed to granular compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of YAMADA HIDEKAZU et al. and Hobbs to arrive at a blended composition at the time of the instant invention, with a reasonable expectation of success.  Hobbs teaches that a method of extruding (i.e., milling) granules containing at least one active  ingredient comprising mixing before extruding was known at the time of invention.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a a blended composition.


In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


Response to Arguments
Applicant's arguments, filed February 23, 2021 with respect to the rejection of claims 1, 3, 5-7 and 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miele et al. (US PG Publication 2005/0065034A1) have been considered but are moot in view of a new grounds of rejection set forth above.














Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617